40 So.3d 125 (2010)
Jay PEARLMAN, Appellant,
v.
FRANKLIN COUNTY SCHOOL BOARD, Appellee.
No. 1D10-2537.
District Court of Appeal of Florida, First District.
July 20, 2010.
Marie A. Mattox of Marie A. Mattox, P.A., Tallahassee, for Appellant.
Bob L. Harris and E. Gary Early of Messer, Caparello & Self, P.A., Tallahassee, for Appellee.
*126 PER CURIAM.
Upon consideration of the appellee's motion to dismiss the appeal as well as the appellant's response thereto, the Court has determined that the administrative letter order dated April 17, 2010, does not constitute final agency action. Accordingly, the motion to dismiss, filed on May 20, 2010, is hereby granted and the appeal is dismissed. The dismissal is without prejudice to the appellant's right to seek appellate review upon entry of a final administrative order.
WOLF, KAHN, and VAN NORTWICK, JJ., concur.